Citation Nr: 1334778	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression/depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the RO has characterized the claim as one for service connection of PTSD. In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The CAVC recognized that, "the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition."  Id. at 5.  In this case, the record discloses an assessment of depression/depressive disorder; therefore, the Board has re-characterized the issue on appeal in keeping with this practice.

The issue of entitlement to service connection for depression/depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence does not indicate that the Veteran has a diagnosis of PTSD that conforms to the criteria of the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)).





CONCLUSION OF LAW

PTSD was not incurred or aggravated in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant satisfactory pre-adjudication notice by a letter dated in September 2007.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, and afforded the Veteran a psychiatric examination.  As explained below, the competent and probative evidence does not indicate a diagnosis of PTSD such that any further development of the Veteran's claimed stressors is necessary.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. 
§ 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).

VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors. 75 Fed. Reg. 39843 (July 13, 2010).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran asserts that he has PTSD attributable to service.  He particularly believes that he has this psychiatric condition due to service in Germany during the Berlin Crisis.  He has related an instance where he was near mortar fire and that he was in fear of enemy fire while stationed on the German border of Czechoslovakia.  See e.g. April 2007 statement from Veteran.

A review of the Veteran's service treatment records shows no psychiatric complaints.  At entrance, clinical psychiatric examination was normal, and he did not complain of trouble sleeping, nightmares, depression or excessive worry or nervous trouble of any sort.  See March 1959 Reports of Medical Examination and Medical History.  At separation, clinical psychiatric examination was likewise normal and he had no psychiatric complaints.  See February 1962 Reports of Medical Examination and Medical History.

Post-service records include a December 2005 VA primary care physician note.  The note does not document any psychiatric complaints and reflects that a PTSD screen performed at that time was negative.  

Also of record is a December 2006 VA primary care note.  It too documents a negative PTSD screen, although a depression screen was positive at this time.  The Veteran was referred to "mental health for PTSD," however.  

In January 2007, the Veteran presented for an initial VA mental health consultation.  At this time he related that he had not been in combat and complained of "having problems since he came back from service."  Examination resulted in an Axis I assessment of "R/O Sleep Apnea, Parasomnia." 

In August 2007, the Veteran filed a claim for PTSD.  He related that this disability was "very definitely caused by and incurred during" service.  He indicated that he had been assessed as having PTSD in August 2007 by a VA doctor.  See VA Form 21-526.

Of record is an August 2007 VA mental health outpatient consultation record.  At this time, the Veteran primarily complained of being tired and experiencing exhaustion.  He also complained of nightmares.  Examination resulted in an assessment of depressive disorder, NOS (not otherwise specified), R/O sleep apnea, parasomnia and tobacco dependence. 

Following the August 2007 VA mental health consult, there are numerous mental health treatment records contained within the claims file, to include the Virtual VA electronic records system.  A review of all of these records discloses diagnoses of depression/depressive disorder NOS and adjustment disorder.  No diagnosis of PTSD appears in these records.  

In January 2012, the Veteran was afforded a VA psychiatric examination to address his claim.  A full examination with regard to the PTSD criteria in the DSM-IV was conducted.  Based on this examination, the psychologist specifically ruled out PTSD as a diagnosis, as each of the necessary criteria was not met.  Rather, depressive disorder NOS was assessed.  

The Board acknowledges the Veteran's statements, and although lay evidence is certainly capable of describing one's state of emotion, it is not competent to diagnose a specific underlying a psychiatric disability, such as PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As outlined above, PTSD screenings have been negative and the condition has not been diagnosed.  Indeed, the condition was specifically ruled out in the January 2012 VA examination conducted by a psychologist.  Along these lines, the Board acknowledges that the Veteran was referred to mental health for PTSD in December 2006; however, that referral did not result in an Axis I assessment of PTSD.  Thus, the Board concludes that the Veteran does not have a diagnosis of PTSD that meets the regulatory requirements for that disability for VA compensation purposes.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  As the threshold requirement of a current diagnosis of the disability claimed is not met, service connection must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board notes that the Veteran's VA treatment records show a diagnosis of depression/depressive disorder, NOS.  In the aforementioned precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Here, the Veteran has been diagnosed as having depression/depressive disorder by his treatment providers, which has not been included in the RO's adjudications of the claim.

Thus, to assure the Veteran full due process, because there are indications of a diagnosis of depressive disorder in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent.  The Board defers to the RO as to whether, on remand, an additional medical examination is required in order to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate the claim for service connection for depression.  

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


